19-11845-shl       Doc 90        Filed 05/05/20 Entered 05/05/20 15:02:30              Main Document
                                               Pg 1 of 7




                 D: +1 212-225-2086
                jrosenthal@cgsh.com



                                                              May 5, 2020

VIA ELECTRONIC MAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


               Re:       In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

               We write on behalf of Vale S.A. (“Vale”) in response to the Joint Administrators’
letter dated May 4, 2020 requesting a pre-motion conference and providing a status update.
Given that their letter was not submitted in consultation with us and does not present a complete
and accurate picture, we are compelled to provide the Court with our own update and
explanation of the current dispute.

Introduction

                At the outset, the Joint Administrators’ letter does not divulge the crux of their
intended motion, stating only that “the Joint Administrators intend to move for modification of
the Protective Order to provide, among other relief, for reference of this and future
confidentiality designation challenges to the Discovery Neutral.” 1 The undisclosed “among
other relief” to which the Joint Administrators refer is actually the centerpiece of their intended
motion: the amendment of paragraph 27(a) of the Court-ordered Confidentiality Stipulation and
Protective Order (the “Protective Order”) [ECF No. 39] to increase the three-day requirement for


1
       See Joint Administrators’ Letter to the Court, May 4, 2020 [ECF No. 88] at 4.
19-11845-shl         Doc 90      Filed 05/05/20 Entered 05/05/20 15:02:30                     Main Document
                                               Pg 2 of 7
Hon. Sean H. Lane, p. 2


a party to move the Court to sustain any claim of confidentiality by as much as ten-fold, to thirty
days.

                This dispute is the latest example of an entirely “self-inflicted” 2 wound by the
Joint Administrators. The reason the Joint Administrators desire to amend the Protective Order
is they have so thoroughly violated that order by “designat[ing] nearly all of their production as
‘CONFIDENTIAL’” – as the Joint Administrators admit on page 3 of their letter – that they are
now overwhelmed by the prospect of having to comply with the agreed-upon, Court-ordered
timetable to justify their improper designations.

                The Protective Order, which was approved by the Court after month-long
negotiations between the parties, contains a procedure (and timetable) for the presentation of
confidentiality disputes to the Court that mirrors confidentiality orders entered by courts in the
Southern District of New York every day. Critically, the Protective Order did not obviate the
Joint Administrators’ obligation to be judicious in the use of the confidentiality designation. To
the contrary, the parties agreed upon, and Your Honor approved, a narrow definition consistent
with public policy.

                Not only did the Joint Administrators’ designation of nearly every document as
confidential violate the unambiguous language of the Protective Order, but Your Honor
expressly warned them to use the confidentiality and attorney’s eyes only designations “in a
fairly surgical way,” noting that if it is “slapped on everything that’s produced, [] that’s not going
to be acceptable.” 3 The Joint Administrators’ statement in their May 4 letter that “[b]ecause the
Protective Order allows broad use of ‘CONFIDENTIAL’ documents in this Chapter 15 Case,
Vale is not prejudiced in these proceedings by the Joint Administrators’ confidentiality
designations” flies in the face of the Court’s admonition. Were their argument cognizable, there
would never be any need to define what constitutes a “confidential” document. This claim of
non-prejudice, however, is all the Joint Administrators offer to justify their intentional disregard
for the contours of the Protective Order.

                 Vale has made several overtures since March to persuade the Joint
Administrators to rectify this situation and offered several potential cost-effective solutions that
would likely eliminate the need for an expensive process. 4 Not only have they refused to reach
an amicable resolution, but they have apparently done nothing to correct their improper
designations. The challenge procedure was a critical component of the bargain that went into the
Protective Order in the first place – an expedited schedule for a party to justify its confidentiality
designations is intended to dissuade a party from making confidentiality “a label slapped on

2
        See Hr’g Tr. 4:17-5:22, Nov. 4, 2019.
3
        Hr’g Tr. 75:16-76:4, Jul. 29, 2019.
4
          We wrote letters to Duane Morris on March 31 and April 1, met and conferred on April 6, wrote further
letters to Duane Morris on April 8 and 9, met and conferred again on April 14, exchanged a series of emails between
our UK colleagues on April 15 and 16, held a third meet and confer on April 16, wrote to the Joint Administrators’
UK counsel on April 20, held a fourth meet and confer on April 21, wrote an email to Duane Morris on April 23 and
wrote one final letter to Duane Morris on April 26.
19-11845-shl         Doc 90       Filed 05/05/20 Entered 05/05/20 15:02:30                      Main Document
                                                Pg 3 of 7
Hon. Sean H. Lane, p. 3


everything that’s produced.” It would only reward the Joint Administrators’ misconduct to grant
them another month before they even have to bring confidentiality disputes to the Court merely
because the volume of their own improper designations is so great. 5 And, as discussed below, it
would greatly prejudice Vale because we have spent the past few months negotiating with the
Joint Administrators without the urgency that would have existed were the challenge procedure
in the Protective Order far more drawn out.

                To give the Court an objective measure of the magnitude of the Joint
Administrators’ abuse of the Protective Order, approximately one month ago, we furnished the
Joint Administrators with an initial list of 740 documents that we believe are representative of
the many thousands that have been improperly designated as confidential. This past Wednesday,
April 29, the Joint Administrators acknowledged that 90% of them do not merit confidential
treatment. The 77 remaining documents over which they continue to claim confidentiality
include many documents that on their face cannot be confidential, including the publicly
available LCIA Arbitral Award, 6 public filings and even correspondence written by Vale. We
annex hereto as Exhibit A several examples of these documents over which the Joint
Administrators insist on litigating confidentiality. Remarkably, we are compelled to file the
exhibits to this letter under seal because the Joint Administrators continue to insist that they are
confidential.

                The discovery process has revealed documents that have caused Vale to revisit the
entire premise of the Joint Administrators’ claim that their information and the Guernsey
proceedings are entitled to particular confidentiality. As Your Honor may recall, when they filed
their Chapter 15 petition, the Joint Administrators unsuccessfully sought this Court’s approval to
file the Driver Affidavit under seal on the basis that its confidential treatment was mandated by
the Guernsey Court. Only on January 31, 2020 when the Joint Administrators finally produced
transcripts of the Guernsey proceedings that had been requested at the start of this case 7 did we
learn the Guernsey Court’s true views about the Joint Administrators’ insistence on
confidentiality. Because the transcript has been produced with a confidentiality stamp, rather
than quote the Guernsey Court in this letter and thereby have to file it under seal, we refer the
Court to Exhibit C hereto, where we have highlighted the relevant passage. 8


5
          While the Court initially urged the Joint Administrators not to delay their production pending uncertainty
over confidentiality, attorneys’ eyes only or GDPR issues and thus accept Vale’s offer to provisionally treat all
documents as attorneys’ eyes only, see Hr’g Tr. 77:1-77:21, Jul. 29, 2019, the Joint Administrators rejected that
suggestion and thus waited until late October 2019 to meaningfully begin their production. In any event, even had
the Joint Administrators so designated all of their early-produced documents on that basis, it would have only been
provisionally in order to commence production quickly.
6
         Notably, the Joint Administrators attached the LCIA Award to their Verified Chapter 15 Petition for
Recognition of Foreign Main Proceeding and Related Relief (“Verified Petition”) on June 3, 2019 [ECF No. 5]. See
Verified Petition Ex. C.
7
         The Joint Administrators first represented that the hearings were neither recorded nor transcribed and later
that they were confidential under Guernsey law.
8
         See Ex. C, JA0135184.
19-11845-shl       Doc 90       Filed 05/05/20 Entered 05/05/20 15:02:30                  Main Document
                                              Pg 4 of 7
Hon. Sean H. Lane, p. 4


                The Joint Administrators’ sole explanation to the Guernsey Court in support of
confidentiality was to keep the information away from Vale, BSGR’s substantially largest
creditor.

                 By letter dated December 3, 2019, the Joint Administrators declared to the Court
that their production was “materially complete.” 9 Vale disagreed, and as a result of the
engagement of Judge Gropper, approximately 40% of the Joint Administrators’ produced
documents came after their “materially complete” declaration, including some of the most
compelling evidence that this Court will see when the recognition hearing is ultimately held.
This includes a February 2019 email written by Joint Administrator Malcolm Cohen and
produced just a few weeks ago that stands in stark contrast to repeated representations made by
the Joint Administrators to this Court, including from BDO partner Stephen Peters on October 3,
2019 when he declared to Your Honor in open court that “I'd just like to make a point regarding
the repeated statements about the role that Mr. Steinmetz in negotiating a deal with Guinea. That
is just clearly -- that is untrue. He may -- he may have been involved in assisting discussions,
but we got notification from Dag Cramer.” 10 Rather than quote Mr. Cohen’s email in this letter,
which would require us to file it under seal (as opposed to just the exhibits as we are doing), we
simply urge the Court to review for itself both the email and the attachment (annexed as Exhibit
B), 11 which is also relevant to the ownership structure of the “new” Guinean investor entity, and
the Joint Administrators’ knowledge of that structure long before they came to this Court.

Recent Developments

               Around the time of our last status conference with Your Honor, there were two
major developments in England with regard to Vale’s efforts to remedy the massive fraud
perpetrated against it. First, on December 5, 2019, we were provided with the Judgment of the
English High Court dated November 29, 2019 rejecting BSGR’s challenge to the arbitral award
and entering judgment in Vale’s favor. Enforcement proceedings in England – where the Joint
Administrators have never sought recognition of the Guernsey administration – are ongoing (the
“UK Enforcement Proceeding”).

                Second, Vale commenced an action against Beny Steinmetz, Balda Foundation,
Nysco Management Corp. (“Nysco”) and five other individuals for fraud and other claims arising
out of their roles in connection with BSGR’s fraud and their receipt of proceeds of that fraud (the
“UK Fraud Proceeding” and together with the UK Enforcement Proceeding, the “UK
Proceedings”). After being presented with extensive evidence in support of Vale’s claims in the
UK Fraud Proceeding, on December 3, 2019, the English High Court entered a worldwide
freezing order (“WFO”) against the assets of all eight defendants. The defendants were given an
opportunity to challenge the WFO; that deadline has now passed without challenge by a single
defendant.

9
       Letter from Joint Administrators to Vale Discovery Update, Dec. 3, 2019 [ECF No. 78].
10
       Hr’g Tr. 40: 19-24, Oct. 3, 2019.
11
       See Ex. B, JA0145745.
19-11845-shl         Doc 90       Filed 05/05/20 Entered 05/05/20 15:02:30                     Main Document
                                                Pg 5 of 7
Hon. Sean H. Lane, p. 5


               On March 5, 2020, Judge Broderick enforced Vale’s arbitration award and
entered judgment against BSGR in excess of $2 billion (the “SDNY Enforcement Proceeding”).
In exchange for Vale’s agreement to refrain from serving discovery on BSGR for 150 days (but
not on third parties), the Joint Administrators stipulated – and Judge Broderick ordered – that
Vale would have the right to use in the SDNY Enforcement Proceeding any and all documents
produced by the Joint Administrators in this Chapter 15 proceeding.

The Path Forward: Document Sharing Is Cost Efficient and May Obviate This Dispute

                As document discovery is permitted in each of the UK Enforcement Proceeding,
the UK Fraud Proceeding and the SDNY Enforcement Proceeding, it was readily apparent that
substantial efficiency and cost savings (to both Vale and the BSGR estate) could be afforded
through Vale’s use of these same documents in the other proceedings rather than requiring
separate reviews and productions. 12 As a result, beginning in December 2019, Vale has
repeatedly reached out to the Joint Administrators seeking their consent to the use of a single set
of produced documents across all of the proceedings.

               Vale’s interest in eliminating the need for duplicative document discovery is
shared by BSGR director Dag Cramer. Specifically, on February 13, 2020, the English High
Court in the UK Enforcement Proceeding ordered Cramer, as a current director of BSGR, to
produce documents relating to BSGR’s means of paying the judgment debt. Cramer’s counsel
has taken the position that Vale ought to be able to obtain the majority of documents sought from
the Chapter 15 Proceedings. 13 Unfortunately, while Vale is amenable to reducing Cramer’s duty
to produce documents by using the documents already produced in this proceeding to avoid the
production of duplicative documents by Cramer, the Joint Administrators have refused to
consent. They have proposed an absurd procedure in which Vale would review the Joint
Administrators’ entire production and identify all documents that are subject to Cramer’s
production obligation. While this is backwards – it is Cramer who bears the burden to the extent
he wishes to reduce his responsibility to produce documents – but for the Joint Administrators’
refusal to consent, nobody should have to undertake such an expensive and wasteful exercise.

                We also note that the UK Fraud Proceedings, if successful, would be an enormous
benefit to the administration of BSGR because every dollar that Vale collects from the eight
defendants could potentially reduce BSGR’s liability. Indeed, but for the fact that the Joint
Administrators’ benefactor, Nysco, has prohibited the Joint Administrators from taking any steps
even to investigate claims against Steinmetz and his fellow wrongdoers responsible for BSGR’s
predicament, actions similar to the UK Fraud Proceedings would ordinarily be pursued by the
Joint Administrators themselves. Purporting to be independent of Steinmetz, the Joint
Administrators have never explained why they would not embrace – let alone attempt to thwart,


12
        This is particularly important to Vale given that, as BSGR’s largest creditor by far, the incurrence of
unnecessary expenses by the Joint Administrators will likely come out of Vale’s own pocket. Moreover, the Joint
Administrators have cited cost concerns to justify their limited searches for responsive documents in this Chapter 15
proceeding.
13
         Ex. D, DC0008407.
19-11845-shl      Doc 90     Filed 05/05/20 Entered 05/05/20 15:02:30             Main Document
                                           Pg 6 of 7
Hon. Sean H. Lane, p. 6


as they are doing by refusing to consent to our use of the produced documents (which would
remain confidential) – Vale’s willingness to pursue justice at its own expense.

                The Joint Administrators initially proposed that Vale disclose to the Joint
Administrators all of the documents it identified through its work product as being of interest for
potential use in UK Fraud Proceedings and then, even with respect to documents that we believe
were not properly designated as confidential in the first place, pay the Joint Administrators’ UK
counsel to review all of those documents in order to consider providing consent. Vale declined
that “offer.” The Joint Administrators then granted consent to Vale’s use of all Chapter 15
documents conditioned upon the protection of the English confidentiality procedures, only to
attempt to withdraw such consent after Vale confirmed their acceptance of that condition.

                Vale’s need to obtain the Joint Administrators’ consent to use these documents
presupposes that they are confidential in the first place. While we would obviously prefer not to
waste Vale’s time and money, or the Court’s resources, litigating the Joint Administrators’
blatant abuse of the confidentiality designation to restrict Vale’s use of objectively non-
confidential documents – and have sought for more than four months to negotiate an agreement
that obviates that need for now (and perhaps forever) – Cramer’s position that he should not be
required to produce documents produced by the Joint Administrators coupled with the Joint
Administrators’ refusal to provide their consent leaves us with little choice in order to ensure that
Vale’s efforts to enforce the arbitration award can continue efficiently and without becoming
beset by wasteful collateral disputes over document production. If the Joint Administrators wish
to prohibit Vale from using confidential documents in the UK Proceedings (even under
procedures that protect their confidentiality), they give us no choice but to ensure that that
prohibition applies only to documents that are appropriately designated confidential in the first
place since the Joint Administrators have no right – nor do they claim one – to restrict Vale’s use
of non-confidential documents.

               While putting the Joint Administrators on notice more than a month ago that Vale
would challenge the Joint Administrators’ abuse of the Protective Order by designating nearly
every document as confidential notwithstanding the Court’s admonition, Vale has patiently
sought to negotiate a resolution. We are, regrettably, no closer to a resolution today than we
were when we began, but the need for a resolution has become more pressing; we and Mr.
Cramer will soon be forced to litigate in the English High Court his obligation to produce
documents that includes documents we already have but which the Joint Administrators forbid us
to use. And the UK Fraud Proceedings are moving forward without our having the use of
documents in our possession which would advance Vale’s claims to the benefit of Vale and the
BSGR estate unless either confidentiality is lifted over documents that are not confidential or we
pay substantial sums to the Joint Administrators’ counsel to review our work product on a
document-by-document basis. The Joint Administrators’ 11th hour request to this Court (which
they never suggested to us once during our negotiations) to modify the Protective Order to drag
out the timetable set forth therein by as much as ten-fold not only rewards the Joint
Administrators for the magnitude of their mis-designations in the first place, but it would
penalize Vale for having sought to work things out since December confident that it could
attempt to negotiate a reasonable resolution before involving the Court because when the clock
19-11845-shl          Doc 90       Filed 05/05/20 Entered 05/05/20 15:02:30                        Main Document
                                                 Pg 7 of 7
Hon. Sean H. Lane, p. 7


ran low, the Court-ordered procedure was explicitly designed to be swift. Moving the goalposts
now would prejudice Vale for its patience. 14

                Given that the Joint Administrators have stipulated to Vale’s unconditional use of
every document produced in the Chapter 15 proceeding in the SDNY Enforcement Action, there
is truly no principled basis on which they now refuse to permit Vale to use these documents in
the UK Proceedings, particularly since English court procedures have protections against the
public disclosure of confidential documents and we have offered to abide by those protections.

                With regard to the relief actually disclosed in the Joint Administrators’ May 4
letter, the Discovery Neutral appointment order makes clear that only matters that are the subject
of the consent of both parties may be referred to Judge Gropper. We believe that the Joint
Administrators seek to refer this issue to the Discovery Neutral to keep Your Honor unaware of
the extent of their abuse of process, for which Vale intends to seek sanctions from the Joint
Administrators themselves if they continue to reject our efforts at an amicable resolution and
force Vale to litigate over thousands of documents that they improperly designated.

                There is one final issue raised by the Joint Administrators’ letter, namely their
request for a pre-motion conference to file their application pursuant to paragraph 27(a) of the
Protective Order. Respectfully, this is a ruse intended by the Joint Administrators to circumvent
the existing Court-ordered deadline. The Protective Order already contains the Court-sanctioned
procedure for confidentiality disputes: the Designating Party is obligated to file a motion to
uphold their designations over challenged documents within three days. Seeking further delay,
the Joint Administrators waited until the evening of the third day (after having been granted a
month of extensions by Vale) to advise us that they would seek the Court’s approval simply to
follow the procedure the Court already mandated. Such gamesmanship should not be
countenanced.

                  Thank you for Your Honor’s consideration.

                                                              Respectfully submitted,



                                                              /s/ Jeffrey A. Rosenthal


Enclosures

cc:      Frederick Hyman, Esq.



14
         In correspondence with us, the Joint Administrators suggested that Vale had waived its confidentiality
objections by not litigating them earlier, but they have since wisely resiled from that position in recognition that it
would have wasted party and Court resources to litigate hypothetical confidentiality disputes over thousands of
produced documents while an amicable resolution was being sought.
